           Case 1:20-cv-09119-CM Document 6 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC ANDREW PEREZ,

                             Plaintiff,                             20-CV-9119 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
EXPERIAN, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but he does not answer any of the questions.

Rather, he states that he “would like to pay [the filing] fee [of] $400.” (ECF No. 1, at 6.)

Accordingly, within thirty days of the date of this order, the Court directs Plaintiff to pay the

$400.00 in fees.

       If Plaintiff would prefer to submit an amended IFP application, he may complete the

attached application. The application should be labeled with docket number 20-CV-9119 (CM)

and provide facts establishing that he is unable to pay the filing fees. If the Court grants the

amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See

28 U.S.C. § 1915(a)(1).

       If Plaintiff complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed. No summons shall issue at this time.
            Case 1:20-cv-09119-CM Document 6 Filed 11/05/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

         Plaintiff has consented to electronic service. (ECF No. 5.)

SO ORDERED.

Dated:     November 5, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
